Citation Nr: 1126362	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-03 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested by pain in the legs and arms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1984 to December 1986.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision that, in pertinent part, denied service connection for a disability manifested by pain in the legs and arms.  The Veteran timely appealed.

In January 2009, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In a June 2009 decision, the Board, in pertinent part, denied service connection for a disability manifested by pain in the legs and arms.

The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Joint Motion for Partial Remand, the parties moved to partially vacate the Board decision to the extent that it denied service connection for a disability manifested by pain in the legs and arms, and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that service connection for a disability manifested by pain in the legs and arms is warranted on the basis that his disability is proximately due to or a result of his service-connected lumbosacral strain.

Service connection is in effect for lumbosacral strain, currently evaluated as 10 percent disabling.  Service connection is also in effect for migraine/tension headaches, rated as 30 percent disabling; for status-post osteotomy of the right fifth toe, rated as 10 percent disabling; and for tinea barbae, rated as 0 percent (noncompensable) disabling.

Service treatment records reflect that the Veteran complained of intermittent left leg pain in August 1984.  Examination at that time revealed tenderness over the lateral knee and calf, and no swelling.  He had full range of motion, his gait was normal, and there was no ecchymosis; no disability was found.  In May 1986, the Veteran underwent physical therapy for chronic low back pain.  He reported his back bothering him for two years in the morning, and with prolonged sitting and standing.  He reported numbness and tingling of the inner right thigh, and numbness in the left buttock area.  Records show an assessment of chronic low back pain possibly secondary to leg length differential.

The post-service records include a VA orthopedic examination in January 1987, in which the Veteran complained of hypersensitivity in the left hip and occasional radiating pain down his left leg.  There were no complaints or findings of upper extremity disability.  The Veteran exhibited full range of motion of the hips, knees and ankles; no disability of the extremities was identified.  VA examination in March 1989 revealed no evidence of any residuals of lumbosacral strain.

VA treatment records, dated in April 1997, show that the Veteran reported that he fell approximately six months earlier when the legs of a chair he sat on collapsed.  He reported that the pain had been constant and local the first few months, and then began to radiate into his left lower extremity.   Private treatment records, dated in June 1999, include diagnoses of chronic low back strain with leg radiculitis and chronic neck strain with bilateral arm radiculitis.  In November 2001, the Veteran complained of numbness, weakness, and tingling in his arms and legs.

The Veteran underwent a VA examination in February 2003 for purposes of determining the nature and etiology of a disability manifested by pain in the legs and arms.  The examiner reviewed the claims file and noted the Veteran's medical history.  Following examination of the upper extremities, the diagnosis was normal examination for peripheral nerves.  The examiner opined that the Veteran's symptoms were not related to his military service.  

In essence, the parties to the Joint Motion concluded that the Board's reliance on the February 2003 VA examination report was in error due to inadequacy of the examination (did not include the lower extremities or give an adequate opinion).  The representative has pointed out that the RO requested the VA examination in 2003 and specifically asked whether the pain in the arms and legs was due to the service-connected lumbar strain.  The Joint Motion for Remand does not specify that service connection could be granted for pain without underlying disability and the Board is unaware of any legal basis for granting service connection for pain alone.  Pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)  

Additional evidence of record includes an April 2008 VA examination that noted mild lumbar spondylotic changes, and diagnosed degenerative disease of the lumbar spine.  Following a review of the evidence, a VA examiner opined in September 2008 that it was less likely that the Veteran's current degenerative disease of the lumbar spine was caused by or the result of the service-connected lumbosacral strain.

In January 2009, the Veteran testified that his arm pain and leg pain may have started possibly from a fall on the basketball court when he injured his back, and that he continued to have pain over the years.  

The Board notes that service connection is not in effect for degenerative disease of the lumbar spine, or for any cervical spine disability.

Under these circumstances, the Board finds that an examination is needed.  Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his claimed arm pain and leg pain.  The claims folder, to include all service treatment records and post-service treatment records, should be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed arm pain and/or leg pain is attributed to the in-service back trauma, as reported by the Veteran.  If so, what disability due to arm pain and/or leg pain is attributed to service?  If there is no disability due to arm pain and/or leg pain attributed to service;

the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's arm pain and/or leg pain is a manifestation of his service-connected lumbosacral strain.  If not, the examiner should specify whether any arm pain and/or leg pain is due to or aggravated by the lumbosacral strain.  If arm and leg pain is due to the service-connected lumbar strain, what disability exhibited by arm pain and/or leg pain is present.  If lumbar strain aggravates disability exhibited by arm pain and/or leg pain, what permanent, measurable increase in the severity of disability exhibited by arm pain and/or leg pain is attributable to the service-connected disability?  

It should be pointed out that the Veteran is service-connected for lumbar strain and is not service-connected for any degenerative changes in the spine.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand-including the March 1989, February 2003, and April 2008 VA examinations; the September 2008 VA medical opinion; and the Veteran's testimony.    

2.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


